Citation Nr: 0924558	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  06-15 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Entitlement to service connection for residuals of a right 
inguinal herniorrhaphy. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to December 
1974 and from May 1975 to August 1976. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for abdominal pain and poor blood 
circulation subsequent to hernia surgery and for a right 
testis disability. 

After review of the medical evidence of record, the Board 
recharacterized the issues on appeal as service connection 
for the residuals of a right inguinal herniorrhaphy because 
the Veteran's symptoms arose and were the result of injury 
and surgery to a single system and area of the body.  

The Veteran testified before the Board sitting at the RO in 
May 2007.  A transcript of the hearing is associated with the 
claims file. 

In September 2007, the Board remanded the claim for 
additional development, and it is now before the Board for 
adjudication.  


FINDINGS OF FACT

1.  The Veteran underwent a right herniorrhaphy in 1967.  A 
surgical scar in the right inguinal area was noted at the 
time of entry into service.  

2.  The Veteran has a second scar from another hernia 
surgery, noted by a VA physician shortly after the first 
period of active service.  

3.  The Veteran experiences right testicular pain and atrophy 
as a result of an infarction caused by a right herniorrhaphy.  


CONCLUSION OF LAW

The criteria for service connection for the residuals of a 
right herniorrhaphy have been met.   38 U.S.C.A. §§ 1110, 
1111 (West 2002); 38 C.F.R. §§ 3.303. 3.304 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

The Veteran served in Army artillery units including 
approximately one year in Korea and five months in Germany.  
He contends that his current abdominal pain and right 
testicle atrophy is a result of right hernia repair surgery 
at a field hospital in Korea following a groin injury.  

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.
 
In order to establish service connection for a claimed 
disorder, there must be
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

A Veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
his or her entrance into service.  38 U.S.C.A. §§ 1110; 
38 C.F.R. § 3.304(b).  

A reported history of pre-service existence of conditions 
recorded at the time of examination does not constitute a 
"notation" of such conditions.  Such recorded history will 
be considered together with all other material evidence in 
determinations as to inception.  A notation is not, in 
itself, dispositive, but may be considered in determining 
whether a disorder preexisted service.  38 C.F.R. 3.304 (b) 
(1).  The presumption of soundness may be rebutted by clear 
and unmistakable evidence that an injury or disease existed 
prior to service.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b).  The burden of proof is on VA to rebut 
the presumption by producing clear and unmistakable evidence 
that an injury or disability existed prior to service.  
Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993)  

A preexisting injury or disease will be considered to have 
been aggravated by active military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase is due to the natural 
progress of the disease.  VA has the burden to produce clear 
and unmistakable evidence (obvious or manifest) to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during service.  38 C.F.R. 
 3.306(a); Beverly v. Brown, 9 Vet. App. 402, 405 (1996); 
Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

In a March 1972 enlistment physical examination, the Veteran 
indicated on a history questionnaire that he had experienced 
a rupture or hernia.  A physician noted "herniorrhaphy-right 
side-1967" and observed a surgical scar in the right 
inguinal area.  No abnormal residual symptoms or disorders 
were noted, and the Veteran was accepted for service.  

Service treatment records for the first period of service are 
silent for any symptoms of groin pain, injury, or hernia 
surgery.  In an October 2006 statement and in hearings in 
June 2005 and in May 2007, the Veteran stated that he was 
injured during hand-to-hand combat training in Korea in 
February 1974 and that he underwent a surgical hernia repair 
at the 43rd Mobile Army Surgical Hospital (MASH).  He stated 
that he experienced swelling and pain after the surgery, and 
he denied any pre-service treatment for an inguinal hernia.  
There are no outpatient treatment records or surgical 
hospital records in the file for any medical care provided in 
Korea.  In August 2005, the National Records Research Center 
reported that a search of records from the 43rd MASH in 1974 
did not locate any records of the Veteran's treatment.  

In a December 1974 discharge examination, a physician noted 
no genitourinary system abnormalities.  A medical history 
questionnaire for this examination is not of record.  
However, later that month, a private physician noted that the 
Veteran's only history of surgery was a right inguinal hernia 
repair.  He did not note the date or circumstances of the 
procedure.  

In March 1975, a VA physician noted two scars from two 
separate right inguinal herniorrhaphies.  

In a May 1975 reenlistment examination, the Veteran noted a 
history of rupture or hernia.  The examining physician noted 
"herniorrhaphy 1974," but did not note any abnormal 
symptoms, chronic conditions, or scars.  In a July 1976 
discharge physical examination, the Veteran noted the same 
history, and the examining physician also noted "hernia 
February 1974" but with no genitourinary symptom 
abnormalities.  



In March 2005, the Veteran stated that he sought treatment 
from a private physician in 1991 for groin pain.  He stated 
that after tests at a private hospital, the physician advised 
him that the pain was the result of improper surgery and 
recommended surgical removal of the right testicle.  In 
response to requests from the RO and the Veteran, the 
physician's administrators reported that records of this care 
were older than 10 years and were not retained.  Records of 
outpatient treatment by another private physician from 
February 1998 to June 2005 were silent for any symptoms, 
diagnosis, or treatment for groin or testicular pain.  On one 
occasion in November 2001, the physician noted the Veteran's 
reports of lifting one end of a 600 pound motorcycle without 
discomfort.  

In a June 2005 RO hearing, the Veteran denied undergoing any 
hernia surgery prior to service but reported undergoing 
surgery in Korea with post-operative pain that resolved until 
the early 1990s.  He stated that he currently experienced 
right testicle pain especially after standing for extended 
periods of time.  

In March 2006, a VA examiner reviewed the claims file and 
noted the Veteran's reports of prolonged post-operative groin 
pain and the recurrence of chronic pain in the late 1980s.  
He noted the Veteran's reports of testing in the 1990s that 
showed a reduction in blood flow to the right testis; 
however, the examiner also noted that there were no clinical 
records of the tests and no record of outpatient treatment 
for the chronic pain prior to his examination.  The examiner 
stated that it was less likely than not that the current 
groin pain was related to a right herniorrhaphy in the 1970s. 

In July 2006, the Veteran sought VA outpatient for persistent 
scrotal pain.  In October 2006, a VA urologist noted the 
Veteran's reports of a right hernia repair in 1974 and that a 
recent ultrasound test showed decreased blood flow to the 
right testis with the central hypoechoic changes due to lack 
of perfusion or a possible malignancy.  The Veteran was 
advised that the surgical removal of the right testis was an 
option but could result in the removal of a healthy organ.  
In February 2007, after a period of medical observation, the 
urologist noted continued pain but no change in the 
appearance of the right testis which was located high in the 
scrotum and tender but with no palpable masses.  The 
urologist stated that the right testicular pain and atrophy 
was "probably" due to an infarction after the 
herniorrhaphy.   

VA outpatient treatment records from March 2007 to September 
2007 showed follow-up treatment and prescribed medication for 
orchalgia (pain in a testis).  

In a May 2007 Board hearing, the Veteran stated that he 
underwent an appendectomy in junior high school and that he 
sustained groin injuries while performing physical training 
in Korea in 1974.  He stated that he underwent surgery at an 
Army mobile hospital as discussed above and later experienced 
post-operative pain and swelling that required follow-up care 
and limitation of duties.  He noted that the appendectomy 
scar is on the right and higher than the herniorrhaphy scar.  
He further described his current symptoms consistent with 
those shown in the post-service medical records.  

In correspondence in October 2007, the Veteran again stated 
that his pre-service surgery in 1967 was an appendectomy and 
not a herniorrhaphy and that this was noted in his military 
records and by VA medical providers after service.  He 
further stated that after hernia surgery in Korea in 1974, he 
experienced recurrent swelling, was treated on several 
occasions at a military dispensary, and was restricted in his 
duties for some period of time but continued to experience 
testis pain and swelling.  He noted that he sought treatment 
in 1990 from a private physician but these records are no 
longer available.  He is now unable to run, perform heavy 
lifting, cross legs, or stand for extended time.  

In March 2008 and August 2008, the Veteran's private primary 
care physician noted a history of an appendectomy in 1966 and 
right side hernia surgery in 1974.  The physician noted the 
Veteran's reports of right testicle pain after any 
significant physical activity with no relief from medication.  
On examination the physician noted that the right testicle 
was retracted into the inguinal canal and was tender to 
palpation.  In statements in December 2008, the Veteran's 
sister and spouse noted that the Veteran's groin pain caused 
him to limp and restricted his physical activities.  The 
Veteran's sister indicated that the Veteran informed her that 
he had undergone surgery in Korea with many return trips to a 
medical unit for pain, swelling, and inability to stand 
straight.  In letters the same month, two of the Veteran's 
coworkers also noted the Veteran's limp and activity 
limitations.  

In December 2008, the VA physician who examined the Veteran 
in March 2006 again noted a review of the claims file 
including the records of the VA urologist in 2005 and 2006.  
He noted that his original assessment was that the Veteran's 
groin pain was not likely the residual of surgery in 1974 
because of the length of time between the surgery and the 
onset of pain in the 1990s.  However, after review of the 
urologist's findings, the physician reversed his opinion and 
concurred that the current testicular atrophy and 
hypoperfusion was related to an inguinal herniorrhaphy.  The 
physician reconfirmed his conclusions in February 2009. 

The Board concludes that the Veteran underwent a right 
herniorrhaphy in 1967 prior to service.  Upon examination for 
enlistment during his first period of active service, a 
surgical scar in the right inguinal area was noted as was 
"herniorrhaphy-right side-1967."  Accordingly, the 
presumption of sound condition does not attach with respect 
to the prior hernorrhaphy.  The Veteran indicated at that 
time that he had a history of "rupture/hernia." Although 
the history notation alone is not dispositive, it was 
supported by the examiner's observation of a scar that he 
noted in connection with a prior right inguinal hernia 
surgery.  The physician's notation of herniorraphy in 1967 
was specific to the side and date.  The Board acknowledges 
the Veteran's statements that his pre-service surgery was 
actually an appendectomy.  However, the Board places less 
probative weight on his report of an appendectomy as it is 
inconsistent with all entries in the service treatment 
records which were either noted by the Veteran or reported by 
examiners.  The history of an appendectomy was not noted by 
any medical provider until the Veteran reported the 
appendectomy at a Board hearing in May 2007 and to a private 
primary care physician in March 2008 but not to his physician 
from 1998 to 2005.  

The weight of medical opinion from two VA physicians and the 
Veteran's private physician is that the Veteran's current 
right testicular pain, swelling, atrophy, and activity 
limitations are residuals of a herniorraphy.  Further, the 
Board concludes that there is insufficient evidence to rebut 
the presumption of aggravation in service.  Regrettably, 
there are no service medical records to confirm the Veteran's 
report of injury and surgical repair at a field hospital.  
Nevertheless, the Board finds the Veteran's statements that 
he underwent hernia surgery in service are credible as they 
are consistent with the location and duties of his service 
and are not controverted by any other evidence.  Although 
military physicians did not note any chronic symptoms such as 
pain or atrophy during examinations later in his first period 
and in his second period of service, they recorded the 
history of hernia repair in 1974 without comment.  Moreover, 
a VA examiner in 1975 after the first period of service noted 
two scars that he attributed to multiple right side hernia 
surgeries.  Accordingly, the Board concludes that the Veteran 
underwent a second hernia repair in service as the result of 
an inservice injury.  However, it is not clear whether the 
second surgery was to repair a recurrence of the first hernia 
or to repair a second hernia.  Therefore, the Board finds 
that the current residuals are either the result of inservice 
aggravation of the first hernia, which was asymptomatic at 
the time of the Veteran's service entrance examination, or 
the result of a second hernia that was incurred in and 
surgically repaired in service.  

Although there are no service treatment records to document a 
groin injury in service and although symptoms did not arise 
earlier than 1990s, the weight of credible evidence is that 
the Veteran's current testicular symptoms are related to 
events in service.  Resolving all doubt in the Veteran's 
favor, the Board will grant service connection for the 
residuals of a right herniorrhaphy.   See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for residuals of a right herniorrhaphy is 
granted, subject to the legal criteria governing the payment 
of monetary benefits.



____________________________________________
S. S. TOTH	
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


